Citation Nr: 9916796	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a notice of denial of August 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran's claim for service connection for an acquired 
psychiatric disorder was denied in a Board decision dated in 
March 1998.  On appeal the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the Board for "compliance with the 
instructions" in a Joint Motion for Remand filed by both the 
appellant and the Secretary of VA.  [redacted].  The Board was instructed 
to remand the claim for further adjudication in accordance 
with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time the RO considered this claim, involving the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim, VA applied the 
materiality test adopted by the Court in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1998), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its May 1997 Supplemental Statement 
of the Case, the RO held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the current claims would change its previous decision.  
In its December 1996 Statement of the Case, the RO stated 
that to justify reopening there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issues of new and material 
evidence would be fundamentally unfair without the veteran 
being afforded the opportunity to have the RO review his 
claim based on the less strict standard prescribed by Hodge 
and 38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for service 
connection for an acquired psychiatric 
disorder.  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claim based on this criteria.  If new and 
material evidence is determined to have 
been submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reasons for each determination made 
in this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










